DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “composite, coherent hologram” and “composite image” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the drawings contain the following defect(s) in the form or content thereof: figures 1 and 6-8 do not conform to the drawing standards set forth in 37 CFR 1.84(a) and (b):
37 CFR 1.84(a)(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings
37 CFR 1.84(b)(1) Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5-7 are objected to because of the following informalities:  claim 5, and all dependent claims thereof, recites the phrase “configured detect light direct light reflected over the period of time.” It appears that this phrase is either missing necessary punctuation or contains extraneous words.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 5 and all dependent claims thereof explicitly incorporates a portion of a patient’s brain into the claimed system (“a cortical target” refers to “target cortical regions... primary visual, primary motor, and ventrolateral prefrontal cortex” as disclosed in paragraph [0058] of the published Application). 
Claim 8 explicitly incorporates a step of “providing” a portion of a patient’s brain (“a cortical target” refers to “target cortical regions... primary visual, primary motor, and ventrolateral prefrontal cortex” as disclosed in paragraph [0058] of the published Application).
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, while claim 9 purports to set forth an “imaging system” in the preamble, the only limitations of the claim are directed to an “integration” of “techniques” to enhance capabilities of a mobile NIRS device (where the device itself is not set forth as a positively recited structural element). The claim does not set forth a machine, a process (an “integration” of “techniques” does not convey any positively recited manipulative steps), an article of manufacture or a composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, and all dependent claims thereof, recites the limitation “a system comprising:...a cortical target,” where “cortical target” appears to correspond to at least a portion of a patient’s brain (see e.g. paragraph [0058] of the published application). It is unclear how a portion of a (presumably human) brain would be structurally incorporated into the claimed system. For the purposes of further examination, this limitation will be interpreted to mean that the intended target of the claimed system is a cortical target in a living subject which is not physically incorporated into the structure of the system.
Claim 8 recites the limitation “a method comprising:...providing a cortical target,” where “cortical target” appears to correspond to at least a portion of a patient’s brain (see e.g. paragraph [0058] of the published application). It is unclear how a portion of a (presumably human) brain would be provided as a step of the claimed method. For the purposes of further examination, this limitation will be interpreted to mean that the intended target of the claimed method is a cortical target in a living subject.
Claim 9 recites “[a]n imaging system comprising: an integration of vertical-cavity surface-emitting lasers, single-photon avalanche photodiodes, and coherent high time resolution detection techniques to enhance a spatial resolution, sensitivity/depth penetration, and chromophore quantification capabilities of a mobile NIRS device.” It is entirely unclear what Applicant intended to convey with this claim. The preamble indicates that the claim is directed to an “imaging system,” but no structural elements of an imaging system are set forth. The limitations include “an integration,” but it is unclear if this is meant to be an active, manipulative step and, if so, how it would be performed. The metes and bounds of the claim are impossible to ascertain. The level of indefiniteness is such that an unreasonable amount of speculation would be required in order to examine the claim on the merits. See MPEP 2173.06(II): “...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha, Sreenil. Miniaturized Optical Probes for near Infrared Spectroscopy. Diss. Ecole Polytechnique, Montreal (Canada), 2018 (hereinafter “Saha”).
Regarding claim 1: Saha teaches closely spaced multiple vertical-cavity surface-emitting laser--single-photon avalanche photodiode array (VCSEL-SPAD) modules, each one of the VCSEL-SPAD modules comprising a linear VCSEL array and a SPAD detector (2.6.4. Compact optical probes, figure 2.38). 
Saha additionally teaches a modular cap housing closely spaced multiple vertical-cavity surface-emitting laser modules paired with SiPD detectors (figure 2.39).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the VCSEL-SPAD modules of Saha into a modular cap, as taught by Saha with respect to a different embodiment, in order to provide a support structure for the VCSEL-SPAD modules which would allow for more convenient use. 
Regarding claim 2: Saha as modified above teaches the system of claim 1 wherein the VCSEL-SPAD modules are arranged in a two dimensional (2D) array (2.6.4. Compact optical probes, figure 2.38-2.39).
Regarding claim 3: Saha as modified above teaches the system of claim 2 wherein each SPAD detector enables photon counting and sub-nanosecond time-gating (in the absence of any particular structural limitations related to this function, the SPAD detector(s) of Saha is/are considered capable of performing the claimed function - 2.6.4. Compact optical probes - "the SPAD, integrated with the front-end circuitry for detector bias, was fabricated in a high voltage CMOS process which can be gated ON and OFF in less than 200 ps").
Regarding claim 4: Saha as modified above teaches the system of claim 3 wherein each VCSEL array provides an ultra-high-density, high-performance light source (in the absence of any particular structural limitations regarding this function, the VCSEL array of Saha is considered capable of performing the claimed function - 2.6.4. Compact optical probes "a pulsed Vertical-Cavity Surface-Emitting Laser (VCSEL) to allow parallelization for dense coverage").
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha, Sreenil. Miniaturized Optical Probes for near Infrared Spectroscopy. Diss. Ecole Polytechnique, Montreal (Canada), 2018 (hereinafter “Saha”) in view of Blodgett, David, et al. "Brain imaging for neural tissue health assessment." Micro-and Nanotechnology Sensors, Systems, and Applications X. Vol. 10639. International Society for Optics and Photonics, 2018 (hereinafter “Blodgett”).
Regarding claim 5, as interpreted above: Saha teaches a system for performing NIRS comprising a source of light, the source of light comprising a semiconductor laser diode configured to generate light over a period of time (5.4. Pulsed Light Emission Unit – VCSEL, where VCSELs emit coherent optical beams – see pg. 15, bullet point 5) and a detector, the detector comprising a solid-state photodetector, which are included in a single module (5.2. System Description, figure 5.1; where a SPAD is a solid-state detector as evidenced by pg. 122 - "SPADs are solid-state detectors" ).
 While Saha does not specifically disclose an array of such modules, Saha does disclose that such an array could be used to improve existing NIRS hardware by reducing the size and eliminating the need for optical fibers (Chapter 5, paragraph 1). 
Saha additionally teaches a device for fNIRS comprising an array of source/detector modules arranged in a wearable device (figure 2.39).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the modules of Saha as an array such as that disclosed with respect to the fNIRS hardware in order to improve such hardware by reducing the necessary size and eliminating optical fibers in view of Saha’s explicit suggestion to do so.
Further regarding claim 5: Saha is silent on a beamsplitter. 
Blodgett, in the same field of endeavor, teaches an imaging system comprising a coherent light source and a beamsplitter for the purposes of performing digital holography for neural imaging (Abstract, Methods, figure 3). Blodgett further teaches that NIRS is one of the most well-known optical imaging techniques for neural imaging, but generally lacks optimal resolution (1.1 Neural imaging background). Blodgett additionally teaches that one approach to improve the spatial resolution of optical neural imaging is to leverage the coherent properties of light. This resolution improvement is attributed the temporal and spatial coherence properties of the light source largely mitigating the impact of diffuse optical scatter, where holographic imaging can mitigate the impact of optical scatter and thus achieve near-diffraction limited imaging performance in biological tissue (1.1 Neural imaging background).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Saha, including the coherent light source, by including a beamsplitter for the purposes of holographic imaging as taught by Blodgett in order to improve resolution in view of the further teachings of Blodgett.
Further regarding claim 5: Saha as modified by Blodgett teaches detecting light direct light reflected over the period of time from the beamsplitter and a cortical target and generate a composite image (Blodgett - 1.2 Digital holography background; 2. Methods).
Regarding claim 6, as interpreted above: Saha as modified by Blodgett teaches the system of claim 5 wherein the semiconductor laser diode array is a planar vertical-cavity surface-emitting laser (VCSEL) array with each element emitting ultrashort pulses (Saha - 5.2. System Description).
Regarding claim 7, as interpreted above: Saha as modified by Blodgett teaches the system of claim 5 wherein the solid-state photodetector array is a single-photon avalanche diode (SPAD) array comprising a high-speed, multipixel imaging camera (Saha - 5.2. System Description, see e.g. figure 7.1 - an array of the disclosed SPADs is a high-speed, multipixel imaging camera).
Regarding claim 8, as interpreted above: Saha teaches a method for performing NIRS comprising providing a source of light, the source of light comprising a semiconductor laser diode configured to generate light over a period of time (5.4. Pulsed Light Emission Unit – VCSEL, where VCSELs emit coherent optical beams – see pg. 15, bullet point 5) and providing a detector, the detector comprising a solid-state photodetector, which are included in a single module (5.2. System Description, figure 5.1; where a SPAD is a solid-state detector as evidenced by pg. 122 - "SPADs are solid-state detectors" ).
 While Saha does not specifically disclose an array of such modules, Saha does disclose that such an array could be used to improve existing NIRS hardware by reducing the size and eliminating the need for optical fibers (Chapter 5, paragraph 1). 
Saha additionally teaches a device for fNIRS comprising an array of source/detector modules arranged in a wearable device (figure 2.39).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the modules of Saha as an array such as that disclosed with respect to the fNIRS hardware in order to improve such hardware by reducing the necessary size and eliminating optical fibers in view of Saha’s explicit suggestion to do so.
Saha is silent on providing a beamsplitter for partioning the laser emission into primary beam and reference beam.
Blodgett, in the same field of endeavor, teaches a method comprising providing a coherent light source and a beamsplitter, for partioning the laser emission into primary beam and reference beam, for the purposes of performing digital holography for neural imaging (Abstract, Methods, figure 3). Blodgett further teaches that NIRS is one of the most well-known optical imaging techniques for neural imaging, but generally lacks optimal resolution (1.1 Neural imaging background). Blodgett additionally teaches that one approach to improve the spatial resolution of optical neural imaging is to leverage the coherent properties of light. This resolution improvement is attributed the temporal and spatial coherence properties of the light source largely mitigating the impact of diffuse optical scatter, where holographic imaging can mitigate the impact of optical scatter and thus achieve near-diffraction limited imaging performance in biological tissue (1.1 Neural imaging background).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Saha, including the coherent light source, by including a beamsplitter for the purposes of holographic imaging as taught by Blodgett in order to improve resolution in view of the further teachings of Blodgett.
Further regarding claim 8: Saha as modified by Blodgett teaches generating light over a period of time from the source of light (Saha - 5.2. System Description); splitting the generated light from the beamsplitter to the cortical target and the detector (Blodgett – figure 3); and generating a composite, coherent hologram in the detector, the composite hologram resulting from a summation of slightly different optical pathways reflecting from the cortical target at different angles for individual laser-detector element pair (Blodgett - 1.2 Digital holography background; 2. Methods).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saha, Sreenil, et al. "Miniaturized probe for time-domain near-infrared spectroscopy." 2018 IEEE Biomedical Circuits and Systems Conference (BioCAS). IEEE, 2018.
Saha, Sreenil, et al. "Compact fast optode-based probe for single-photon counting applications." IEEE Photonics Technology Letters 30.17 (2018): 1515-1518.
Nolte, David D., et al. "Holographic tissue dynamics spectroscopy." Journal of Biomedical Optics 16.8 (2011): 087004.
Dalla Mora, Alberto, et al. "Towards next-generation time-domain diffuse optics for extreme depth penetration and sensitivity." Biomedical optics express 6.5 (2015): 1749-1760.
Zhou et al. (US PG Pub. No. US 2019/0336001 A1, Nov. 7, 2019) – teaches a spectroscopic imaging system comprising a “holographic” imaging system with a light source, detector array, and beamsplitter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793